Atkinson, J.
1. An assignment of error, which complained of the refusal of the judge to postpone the hearing of argument of the case on demurrer, while the case was pending in the Supreme Court on exception to a refusal of an interlocutory injunction, was not mentioned in the brief of counsel for plaintiff in error, and will therefore be regarded as abandoned.
2. The petition sought to set aside a judgment of the superior court, and an execution founded thereon, and a levy of the execution; also to set aside judgments of dismissal of two claims which had been interposed against the sale of the property under the execution, and reinstatement of such claim eases; and to enjoin the sheriff and his deputies from attempting further to enforce the execution against the plaintiff’s property; and also to have declared vacant the offices of the sheriff and his deputies, because of their alleged failure to comply with the statute in regard' to making oath and giving bond and causing the same to be entered on the minutes of the court. Held, in view of the allegations made in the petition, that the action was properly dismissed on demurrer. . Judgment affirmed.

All ■ the Justices concur.